Citation Nr: 0618870	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  03-12 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for a bilateral wrist 
disability.

2.	Entitlement to service connection for a bilateral shoulder 
disability.

3.	Entitlement to service connection for a bilateral elbow 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


INTRODUCTION

The veteran had active military service from June 1978 to 
October 1983.

This case comes to the Board of Veterans' Appeals (Board) 
from May 2002 and February 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In the former rating 
decision, the RO determined that new and material evidence 
had not been received to reopen the veteran's previously 
denied claim for service connection for fusion   of the 
bilateral radius and ulna.  Through the subsequent decision, 
the RO denied the petitions to reopen claims for service 
connection for bursitis of the right and left shoulders, as 
well as for a bilateral wrist condition -- and also denied on 
the merits the veteran's original claim for service 
connection for a right elbow injury.  

The record indicates that the veteran has provided testimony 
in June 2003 at a hearing before a local Decision Review 
Officer (DRO).  More recently, the veteran and his spouse 
testified in October 2005 at a hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board in Washington, D.C.  
Transcripts of both proceedings are associated with the 
claims file.   

The Board then considered the claims on appeal in November 
2005, and determined that new and material evidence had been 
received to warrant reopening the claims for service 
connection for bilateral forearm (i.e., the fusion of the 
radius and ulna), wrist and shoulder disabilities.  The claim 
for service connection for a bilateral forearm disability was 
then denied on the merits, since this represented an 
underlying congenital condition, that pre-existed service, 
and was not considered a disability in accordance with VA law 
(see 38 C.F.R. §§ 3.303(c), 4.9).  But the remaining claims 
for service connection for bilateral wrist and shoulder 
disabilities, and original claim for service connection for a 
right elbow disability, were remanded to the RO (via the 
Appeals Management Center (AMC) in Washington, DC), for 
additional development.  The Board further requested at that 
time that the RO adjudicate in the first instance a claim for 
service connection for a left elbow disability -- referring 
the matter to the RO (rather than considering on the merits) 
since it was not then in appellate status.

Since then, the AMC has continued the denial of the claims 
remaining on appeal,  as indicated through its January 2006 
supplemental statement of the case (SSOC). And that SSOC also 
reflects that the AMC adjudicated on the merits and denied 
his claim for a left elbow disability, as that document 
indicates the denial of service connection for a bilateral 
elbow disability.  Inasmuch as the veteran's representative 
filed written argument requesting entitlement to service 
connection for a bilateral elbow condition within 60-days of 
the issuance of the January 2006 SSOC, the Board finds that 
an appeal of this issue has been perfected and will consider 
it at present.  See 38 C.F.R. §§ 20.200, 20.302(c) (2005).  
Following issuance of the January 2006 SSOC, the AMC then 
returned this case to the Board for further review.


FINDINGS OF FACT

1.	The RO has provided the veteran with thorough and detailed 
notice regarding the procedures under the Veteran's Claims 
Assistance Act (VCAA) for the evidentiary development of the 
claims on appeal.  Moreover, all relevant evidence necessary 
for an equitable disposition of these claims has been 
obtained.  

2.	The veteran had a condition diagnosed as congenital 
bilateral fusion of the radius and ulna which pre-existed his 
entry into military service. 

3.	The most probative evidence of record establishes that his 
congenital bilateral forearm condition did not undergo 
aggravation during service due to superimposed injury or 
disease, which resulted in the onset of a distinct bilateral 
elbow disability.


4.	The medical opinion of the December 2005 VA examiner 
effectively rules out the presence of an etiological 
relationship between the veteran's current bilateral wrist 
and shoulder disabilities and his military service, including 
two instances of right elbow injuries that occurred therein.  
There is also no persuasive evidence which otherwise 
indicates that the onset of his recent wrist and shoulder 
disorders   is related to any instance of aggravation during 
service of his pre-existing congenital forearm condition. 


CONCLUSIONS OF LAW

1.	The veteran's bilateral wrist disability was not incurred 
or aggravated during service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 1137, 1153, 5103A, 5107 (West 2002); 38 C.F.R.   
§§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 
4.9 (2005).

2.	The veteran's bilateral shoulder disability was not 
incurred or aggravated during service and may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1137, 1153, 5103A, 5107 (West 2002); 38 
C.F.R.   §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309, 4.9 (2005).

3.	The veteran's bilateral elbow disability was not incurred 
or aggravated during service, to include based upon 
aggravation by superimposed disease or injury of his pre-
existing congenital bilateral fusion of the radius and ulna.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1153, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309, 4.9 (2005).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on 
November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  See, too, 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) and 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (both 
also discussing the content requirements of the VCAA notice).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.
Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  


When a content-complying - but late, notice is provided, a 
question is raised as to whether the claimant was prejudiced 
by the late notice, and the answer to that question depends 
on the factual situation in a particular case.  See, too, 
Pelegrini II, 18 Vet. App. at 119-20 (where the Court also 
held, among other things, that VCAA notice, as required by 
38 U.S.C. § 5103(a), to the extent possible, must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits).  See, as well, 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2004), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" the 
five basic elements of a service connection claim, such as 
special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of the legal requirements discussed above 
pertaining to the content of adequate VCAA notice, the 
veteran has received several notice letters and other 
relevant documentation during the pendency of this appeal 
that appraised him of the significance of the VCAA, and its 
attendant duty to notify and assist to the evidentiary 
development of his claims.  The initial December 2001 VCAA 
notice letter which the RO provided to the veteran addressed 
his claims for service connection for a bilateral condition 
of fusion of the radius and ulna, bilateral shoulder 
condition, and bilateral wrist condition (the 
characterization of these particular claims at the time were 
each as petitions to reopen previously denied claims).  And 
the subsequent notice letter dated in April 2003, 
specifically pertained to the claim for a right elbow 
disability.  Then in March 2005, the RO issued yet another 
detailed VCAA notice letter concerning each of these claims.  

Each of the above-referenced letters contained sufficient 
notice information that it effectively met the criteria for 
notice set forth under Pelegrini II, with reference to these 
claims on appeal.  Per the first element of that criteria, 
the veteran was informed as to the additional information and 
evidence not already of record that was required to 
substantiate his claims.  Also, the July 2004 statement of 
the case (SOC) and subsequent SSOCs included a more in-depth 
explanation of the type of evidence that would be most 
helpful in order to establish his claims on the merits.  The 
correspondence to the veteran also included information that 
was consistent with the second and third elements of the 
requirements presented in Pelegrini II,    in that the 
veteran was informed as to the mutual obligation between VA 
and himself to obtain evidence relevant to the disposition of 
his claims.  See Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  Finally, the March 2005 letter requested that 
he submit to the RO any further evidence in his possession 
that pertained to his claims.  This specific language met the 
requirement of the fourth and final "element" of 
satisfactory VCAA notice in accordance with the     Pelegrini 
II decision. 

Subsequently, following the Board's decision/remand issued in 
November 2005,  the AMC issued an additional notice letter 
that pertained to the claims which the Board had remanded, 
for a bilateral wrist disability, bilateral shoulder 
disability, and right elbow disability -- and significantly, 
also addressed the claim which the Board had referred for 
initial adjudication for a left elbow disability, for which,     
as previously indicated, an appeal has since been perfected.  
Once again, this correspondence contained substantially 
similar notice information to that presented in the previous 
letters, with the one exception being that the AMC's letter 
did not include another request for the veteran to provide 
"any additional evidence that pertained to his claims."  
But note, however, that this language (as explained, the 
fourth "element" of sufficient VCAA notice) had already 
been provided through the earlier March 2005 letter.  And in 
view of the fact that the December 2005 correspondence did 
include a general request for additional evidence, and that 
the March 2005 letter had previously addressed the fourth 
element of VCAA notice with respect to the right elbow 
condition, there is no need that he receive further 
explanation of that element as it affects the claim for a 
left elbow condition -- which is substantially similar on the 
merits in this instance, in which the veteran during the 
pendency of the appeal has continuously claimed entitlement 
to a bilateral elbow condition, and for which there is no 
apparent prejudicial impact upon the outcome of that claim 
even without renewed citation to the language of the fourth 
element under Pelegrini II.  See Mayfield, 19 Vet. App. at 
128, rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

Accordingly, the information provided by way of the above-
noted documents satisfied the VCAA notice requirements 
outlined in 38 C.F.R. § 3.159(b)(1)         and Pelegrini II.  

Note also that, although the veteran was not provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal, this 
was nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction (AOJ, 
i.e., RO), the Board must consider whether the veteran has 
been prejudiced thereby).  This is because, since the Board 
will conclude below that the preponderance of the evidence is 
against his claims for service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.

Additionally, as mentioned above, there is the consideration 
that the relevant VCAA notice information must have been 
issued to the veteran in a timely manner.  In the present 
case, at least the first two notice letters provided to the 
veteran may be deemed timely under the above criteria.  The 
December 2001 and April 2003 letters that the RO issued to 
the veteran concerning claims for bilateral wrist and 
shoulder disabilities, and a right elbow disability, preceded 
the February 2004 RO rating decision on appeal -- which 
represented the initial adjudication of his petitions to 
reopen claims involving bilateral wrist and shoulder 
conditions (and  thus by implication, the merits of those 
issues provided that the claims were first reopened), as well 
as his original claim for service connection for a right 
elbow disability.  However, the March 2005 notice letter 
addressing the identical claims on appeal was received after 
the February 2004 rating decision, and therefore would not 
meet the definition of timely notice under Pelegrini II.  
Similarly, the  December 2005 correspondence, to the extent 
that it addressed the above-referenced claims, was also not 
timely -- only the reference therein to the claim for service 
connection for a left elbow disability was timely, since it 
preceded the January 2006 SSOC representing the initial 
adjudication of that matter.  See Pelegrini II, 
18 Vet. App. at 119-20.  See also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).     

Notwithstanding the timing of the subsequent VCAA letters, 
however, there has  not been any resulting detrimental impact 
upon the continuing adjudication of the claims on appeal.  
Following the issuance of both the March and December 2005 
notice letters, the veteran had several opportunities to 
provide any additional information and evidence relevant to 
his claims.  The record reflects that he has submitted 
numerous reports of private medical treatment and copies of 
medical treatise extracts, as well as his personal statements 
in support of his claims.  There is no indication of any 
additional relevant evidence or information that has not been 
obtained and included as part of the record.  For these 
reasons, the Board finds that, regardless of the timing of 
the subsequent VCAA notice letters, the veteran has been 
afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  
See Mayfield, 19 Vet. App. at 128, rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claims.  The RO has obtained the veteran's 
service medical records (SMRs), his VA outpatient and 
hospitalization records over a period of more than two 
decades, and evaluation reports from several private 
treatment providers.  Additionally, the RO has arranged for 
him to undergo numerous VA examinations in connection with 
the claims on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran has submitted recent treatment 
records from private medical providers, copies of abstracts 
from medical treatises,  a copy of a newspaper clipping, 
various personal statements and lay statements from third-
party individuals.  He has also provided testimony before a 
local DRO  at the RO, as well as before the undersigned VLJ 
in Washington, D.C. in support of his claims.  
38 C.F.R. § 20.700(a).
In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Governing Law and Regulations

Service connection may be granted for any current disability 
that is the result of a disease contracted or injury 
sustained while on active duty in the military. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

Certain conditions involving what are generally recognized 
as diseases of a chronic nature, such as arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one-year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.




Service connection also may be granted for a preexisting 
condition if it was aggravated during service beyond its 
natural progression.  38 U.S.C.A. § 1153;    38 C.F.R. § 
3.306.  A preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service. In order to rebut the 
presumption of aggravation, there must be clear and 
unmistakable (obvious or manifest) evidence that the 
increase in severity was due to the natural progress of the 
disability.  38 U.S.C.A. § 1153;    38 C.F.R. § 3.306(a) and 
(b).  

Also, intermittent or temporary flare-ups during service of 
a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted 
with symptoms, must have worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  Accordingly, "a lasting 
worsening of the condition" -- that is, a worsening that 
existed not only at the time of separation but one that 
still exists currently is required.  See Routen v. Brown, 10 
Vet. App. 183, 189 (1997).

Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  
In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
This holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.  

Also pertinent to consideration of the veteran's claims that 
are presently on appeal is 38 C.F.R. § 3.303(c), which 
provides that congenital or developmental defects  are not 
diseases or injuries for the purpose of VA disability 
compensation and, therefore, generally cannot be service 
connected as a matter of express                 VA 
regulation.  See, too, 38 C.F.R. § 4.9.  However, VAOPGCPREC 
82-90,         55 Fed Reg. 45,711 (July 18, 1990) holds that 
service connection may be awarded for superimposed disability 
due to aggravation of congenital disease, but not congenital 
defect.  Where there is superimposed disease or injury, 
service connection for resultant disability may be warranted.  
38 C.F.R. § 3.303; VAOPGCPREC 82-90, Fed. Reg. 4,711 (July 
18, 1990).  See, too, Monroe v. Brown, 4 Vet. App. 513, 514-
15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 11-99 (Sept. 
2, 1999).

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001). 

Analysis

A.	Bilateral Elbow Disability

In light of the fact that the record reflects that the 
veteran had a congenital bilateral forearm disability that 
pre-existed his entrance into active military service, and 
which appears to have some degree of medical relationship to 
one or more of the current conditions for which service 
connection has been claimed, the Board will,  at the outset, 
address the matter of whether the veteran should be presumed 
to have been in sound condition at the time he began active 
duty service.  Provided that the presumption of soundness is 
deemed to apply under these circumstances, with regard to the 
present disability under consideration, then the 
determinative question will consist of whether that condition 
claimed was directly incurred in service --    if he is not 
considered medically sound at the time of entry, however, 
then the Board's analysis must then instead resolve whether 
that particular disability underwent substantial aggravation 
therein.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).    

Regarding the veteran's claimed bilateral elbow disability, 
the medical evidence of record from the time period during 
which he served, as well as since then which characterizes 
the nature of the current pathology shown affecting the 
bilateral forearms, establishes that the presumption of 
soundness need not apply in relation to that disorder.  
Reviewing the veteran's SMRs, the report of his March 1978 
induction examination in and of itself does not include any 
notation as to the existence of an elbow disorder.  
Nonetheless, as discussed below, there is still sufficient 
evidence as to clearly demonstrate that he had a 
substantially similar disease or injury that existed prior to 
service -- an already existing condition in which there was 
partial fusion of the radius and ulna.  And where is clear 
and unmistakable evidence both that a particular disease or 
injury pre-existed service and was not aggravated therein (as 
is the case here), the presumption of soundness will be 
deemed to have been rebutted.  See VAOPGCPREC 3-2003 (July 
16, 2003).  

In particular, subsequent to the veteran's induction into 
service, and soon after the occurrence of a right elbow 
injury in October 1979, he was diagnosed as having a 
congenital fusion of the radius and ulna, bilaterally.  
Additional records of            in-service evaluation and 
treatment confirmed this diagnosis, and more recent 
evaluation reports from VA physicians dated in September 2002 
and December 2005 indicate that this was a congenital 
condition (and thereby nonservice-related).  The Board has so 
far issued a denial of the issue on appeal of service 
connection for this condition of the bilateral forearms -- 
the basis for which being that the fusion to the radius and 
ulna was determined to represent a congenital or 
developmental disorder, and under VA law it could not be 
service-connected.  38 C.F.R.               §§ 3.303(c), 4.9.  
The Board notes at present that the claimed elbow disorder, 
while not identical to the bilateral forearm condition for 
which service connection is precluded (since it pertains to 
any aggravation of symptomatology beyond that due to the 
fusion of the radius and ulna condition, itself), is at or 
nearly at the same location and general area of functional 
impairment as the congenital orthopedic condition -- the 
presence of fusion is at the proximal ends of the radius and 
ulna, and thus the location is at the elbow.  Thus, there is 
clearly a pre-existing disability involving the elbow region, 
and the remaining requirement to rebut the presumption of 
soundness will consist of definitive evidence of the absence 
of in-service aggravation.  See 38 C.F.R. § 3.306.  Also, 
since the pre-existing condition is that of a congenital 
disorder, the aggravation of that disorder must have occurred 
due to superimposed disease or injury in order to warrant 
service connection.  See VAOPGCPREC 82-90 (July 18, 1990).  
See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). 

These preliminary determinations as to the application of the 
presumption              of soundness resolved as discussed 
above, the more recent medical evidence indicates that the 
veteran most likely currently experiences the bilateral elbow 
disability claimed.  The VA examination report, dated in 
December 2005, for instance, establishes that there was the 
indication of restricted mobility at the elbow joints, 
including absence of rotational movement (both supination and 
pronation).  Otherwise, there were no additional residuals, 
status-post an injury to the right elbow joint.  A previous 
VA examination report conducted by Dr. T. (an independent 
private physician), in March 2003, also indicates the 
presence of partial or total ankylosis of the elbow joint, 
and pain on movement.  In both instances, the above 
physicians attributed these symptoms to the underlying 
congenital condition itself -- however, since the claim is 
for aggravation of the congenital disorder from additional 
physical strain in service, it is at least plausible that the 
current severity of symptoms shown would eventually found to 
be attributable to such strain.  Also, an April 2005 private 
evaluation report notes that he experienced tenosynovitis.  
The existence of the currently disability claimed is the 
first initial requirement in order to establish a valid claim 
for service connection.  See Rabideau v. Derwinski,          
2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  See also 38 U.S.C. § 1110 (formerly 
§ 310).  Given the evidence of such, the Board will proceed 
to evaluate whether there is objective support for the 
finding of a relationship between a bilateral elbow condition 
and the veteran's service, on the basis of any aggravation of 
his pre-existing orthopedic disability.   

There are several opinions of record from both VA and private 
physicians who have evaluated the veteran, as to the 
likelihood of aggravation of his condition originally noted 
in service of fusion of the bilateral radius and ulna.  At 
least one of these medical opinions provided, as stated 
below, presents some findings that are generally favorable to 
his claim, even while it does not directly address the 
existence of a specific elbow disorder, but identifies what 
apparently includes symptoms involving the elbow region that 
were exacerbated by service.  

In one such opinion of record, from M.P., a private physician 
assistant, dated in October 2001, states that the veteran had 
a history of bilateral ulna and radius fusion from birth, and 
that due to his previous work in the military, overuse of his 
arms had caused pain in the shoulders and parasthesias in the 
hands.  The physician assistant also observed that he did not 
have full extension of his elbows, and could not perform 
pronation and supination of his arms.  This opinion provided 
a distinct reference to current elbow problems believed to be 
associated with military service, and based on what was 
considered to be aggravation by occupational duties and 
responsibilities in service.

Then in September 2002, the veteran underwent a VA 
examination conducted by Dr. T., which revealed a diagnosis 
of the congenital fusion of radius and ulna condition, along 
with present shoulder and wrist pathology, and significant to 
the instant claim, while there was no diagnosis of a specific 
elbow disability, the examiner observed that the veteran had 
the inability to pronate or supinate his forearms.  This 
condition had a substantial impact upon functional use of the    
upper extremities, and occupational functioning.  

The examiner's remaining findings on the etiology of present 
pathology were focused primarily upon shoulder and wrist 
disabilities, however, to the extent that this is of some 
value in reviewing the issue of causation as to the elbow 
claim, this opinion merits discussion.  He explained that 
after review of the medical records and examination, he 
believed that the veteran had aggravation of the shoulders 
and wrists that occurred in service.  The veteran would have 
had a certain amount of stress regardless of having entered 
service because of his inherent congenital forearm condition, 
but it was at least as likely as not that his service 
aggravated the congenital condition.  And in a March 2003 
supplemental opinion, he reiterated this opinion, and 
suggested that the veteran sustained some damage to the 
shoulders, the wrists and elbows with the physical training 
subjected to in service.  He stated that while he realized 
there was no documentation of aggravation therein, such had 
likely occurred with the usual training and his inability to 
supinate/pronate his arms.         

In the report of a subsequent December 2005 VA examination, 
the examiner initially indicated his review of the veteran's 
SMRs and post-service history, and observed that he had 
sustained two separate injuries to the right elbow while 
playing football, in October 1979 and September 1982 
respectively.  In the first instance, he was treated with 
measures of a sling and physiotherapy, and returned to normal 
status after a month, and the second injury was treated 
similarly with good results.  Subsequent records showed that 
shoulder problems were first manifested post-service in 1990, 
and he had been in receipt of workman's compensation benefits 
from his present civilian employer since 2001 for tendonitis 
of the wrists.  A physical examination revealed, in part, 
that both elbows were in a fixed position with practically no 
supination or pronation possible on either side.  The veteran 
was compensating his rotational movements at the shoulders on 
both sides.  The overall diagnosis, as it pertained to elbow 
problems, was that of restricted mobility and total absence 
of rotational movement considered to be related to fixed 
deformity of both elbow joints.      

The VA physician evaluating the veteran then proceeded to 
indicate that in his opinion, the bilateral elbow condition 
described (in addition to wrist and shoulder conditions) was 
"not at least as likely as not" the result of the injuries 
or events during active service.  He explained that the 
veteran's major impairments were related to his elbow 
problems, which were congenital in nature, and that his 
recent symptoms pertaining to his wrists and shoulders were 
related to compensatory use of these joints to overcome the 
limitations of his elbow functions, with resulting tendonitis 
symptoms -- this was considered to be more likely a natural 
progression rather than related to a specific injury.  The 
symptoms were also more prominent on the right side, because 
he was right hand dominant.  Additionally, pertaining to the 
injury to the right elbow in particular, the examiner opined 
that the congenital fixed deformity with restricted mobility 
was not at least as likely as not due to the          in-
service football injures, since these were treated with 
limited measures in service, and resolved soon with no 
residual complaints or any problems.  There was also   no 
radiological evidence of isolated arthritic changes or joint 
involvement to the injured joint (right elbow) on recent x-
rays.   

Finally, in his April 2006 statement, a physician at a 
military hospital indicated that the veteran had a diagnosis 
of bilateral congenital radial ulnar synostosis.  He further 
stated that the veteran in addition to his prior active duty 
had been a       long-time Civil Service employee, and that 
he reported that his physical fitness activities in both 
service and post-service employment had aggravated this 
condition.  Based on recommendations from treating 
physicians, the veteran had required transition to a less 
physically demanding position in his Civil Service career due 
to this condition.  The physician determined that it was more 
likely than not that the veteran's congenital radial ulnar 
synostosis was aggravated by physical fitness and work 
activities in the military, and work activities in the Civil 
Service.   

In adjudicating the instant claim for service connection, it 
is the Board's responsibility to weigh the evidence and 
decide where to give credit and where to withhold the same, 
including accepting certain medical opinions over others.       
See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

Based upon the above, the Board concludes that there are 
compelling reasons         in favor of accepting the report 
of the December 2005 VA examination, as the most probative 
medical opinion on whether there was significant in-service 
aggravation of the pre-existing condition, resulting in the 
bilateral elbow disability as claimed.  This VA examiner 
ruled out a medical relationship between the veteran's 
service and an elbow disorder, explaining that the congenital 
forearm condition from prior to service did not appreciably 
worsen due to events occurring therein.  Thus, he expressly 
considered the question at hand of potential in-service 
aggravation.  He further found that the current symptoms 
shown were more likely a natural progression, than resulting 
from injury -- and that those right elbow injuries sustained 
in service resolved relatively soon and without any 
identifiable residual effect, so they were analogous to a 
temporary "flare-up" rather than an injury that would 
constitute aggravation.  See Routen, 10 Vet. App. at 189; 
Hunt,                      1 Vet. App. at 297.  
Significantly, the conclusion expressed by this physician 
reflects his review of and is consistent overall with the 
objective information from the veteran's medical history, and 
is based on the records of evaluation and treatment during 
service.  Also, the examiner conducted an in-depth 
examination of the veteran, including neurological findings 
and an x-ray report of the bilateral elbow joints that did 
not reveal a specific current disability.  See Prejean v. 
West,  13 Vet. App. 444, 448-9 (2000); Black v. Brown, 5 Vet. 
App. 177, 180 (1993)     (the factors for assessing the 
probative value of an opinion on the question of medical 
nexus, include the physician's access to the claims file and 
the thoroughness and detail of the opinion).    

There are, to the contrary, additional medical opinions of 
record which tend to indicate that his congenital forearm 
condition was aggravated by training exercises and his course 
of occupational duties in service, potentially resulting in 
the onset of an elbow disability.  The October 2001 physician 
assistant's statement, of these opinions, provides the most 
definitive opinion that links the veteran's current limited 
mobility in the elbows, with his military service.  The 
September 2002 VA examiner's opinion in general pertains to 
current wrist and shoulder disabilities, and mentions elbow 
problems only in passing.  Also, the April 2006 physicians' 
statement does not specifically identify a current elbow 
disorder, so much as note previous aggravation of the 
congenital forearm condition -- and that treatment provider 
identified as a contributing cause the veteran's post-service 
employment, and which represented a significant intercurrent 
cause of disability, in addition to service itself.  See 38 
C.F.R. § 3.303(c).  



Furthermore, each of these contrary opinions, although it is 
consistent with the history of the training and occupational 
responsibilities in service, does not also include reference 
to specific documented events from service, which would 
effectively provide the most persuasive evidence on the 
question of aggravation.    In this respect, the September 
2002 examiner was able to review the claims file -- but as he 
himself stated, his eventual conclusion was based on general 
information as to the veteran's service and not on the SMRs.  
And as indicated, even while this is the most comprehensive 
opinion of record, besides the December 2005 opinion, the 
conclusion stated therein primarily concerns disabilities 
other than affecting the elbows.  Note also that since in 
this particular case the required evidence of aggravation 
must be shown as having occurred due to superimposed disease 
or injury, because the pre-existing condition was a 
congenital or developmental disorder, the most persuasive 
evidence of aggravation would consist of a specific injury 
having caused the additional degree of disability.

Accordingly, based upon the detailed explanation for the 
conclusion expressed, as well as evidentiary basis in the 
veteran's medical history, the December 2005 VA examiner's 
report provides the most probative opinion as to whether 
there has been aggravation of the congenital forearm 
disability, resulting in a present bilateral elbow 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991);  Waddell v. Brown, 5 Vet. App. 454, 456 (1993); Goss 
v. Brown, 9 Vet. App. 109, 114 (1996).  So the presumption of 
soundness has been effectively rebutted, and the claim for 
service connection for a bilateral elbow disability must be 
denied.
  
B.	Bilateral Wrist and Shoulder Disabilities

As for the remaining claims, involving bilateral wrist and 
shoulder disabilities, aside from the determination as to the 
likely medical cause of these disorders, and whether they are 
service-related, the history of these conditions is such that 
there is  a plausible basis for the application of the 
presumption of soundness.  In addition to the absence of 
findings of a wrist or shoulder problem at service entrance, 
the later diagnosis in service of a congenital fusion of the 
radius and ulna while it could represent a precursor to a 
wrist and/or shoulder condition, clearly is in a separate 
location as the claimed wrist and shoulder problems.  
Notwithstanding also that  there is extensive evidence 
showing that the congenital forearm disorder may be 
associated with or have contributed in some respect to the 
subsequently diagnosed    wrist/shoulder problems, there is 
nothing to suggest that these are the same disorder -- in 
other words, that he had a congenital forearm disorder, and a 
related wrist and/or shoulder condition that both pre-existed 
service.  Instead, wrist and shoulder problems were not 
observed until after separation from service.  So there is a 
reasonable basis upon which to conclude that neither a 
bilateral wrist or shoulder disorder itself pre-existed 
service.  The presumption of soundness does apply as to these 
disabilities, and the operative question is then whether they 
were directly incurred in service.  See 38 C.F.R. § 3.303(d).  
See too Watson v. Brown,                 4 Vet. App. 309, 314 
(1993), citing to Rabideau v. Derwinski, 2 Vet. App. 141,   
143 (1992) (discussing requirement of medical causation in 
establishing service connection on a theory of direct 
incurrence).  

This finding concerning the presumption of soundness is 
consistent with the veteran's representative's own allegation 
in its written brief presentation, in addition to the medical 
evidence.  If there is any further indication, however, of    
the development of a bilateral wrist or shoulder disability 
that was actually as the consequence of a specific disease or 
injury in service that in turn, aggravated his pre-existing 
congenital disorder (i.e., a superimposed event upon his 
congenital disorder), that would still warrant consideration 
as another potential basis for demonstrating a medical 
relationship to service, as well.                 

Here, there is competent evidence which at minimum 
establishes the likelihood that the veteran has current 
bilateral wrist and shoulder conditions.  Pertaining to the 
bilateral wrists, the December 2005 VA examiner diagnosed him 
as having arthralgia of the wrists with mild functional 
impairment, and a history of tendonitis.  A December 2004 
private physician, Dr. M., following a neurologic evaluation 
noted that the veteran had bilateral ulnar positive wrist, 
causing impingement of the triangular fiber cartilage.  The 
September 2002 VA examination report conducted by Dr. T., 
also indicates the presence of mild strain of each wrist.  In 
reference to the bilateral shoulders, the December 2005 
examination report documents that the veteran had a prior 
history of shoulder tendonitis and rotator symptoms.  The 
prior examination also indicated the presence of left 
shoulder strain, and an x-ray evaluation that showed in the 
left shoulder a widening of the acromioclavicular joint.  The 
existence of current pathology claimed is accordingly 
established.   

With respect to the medical history of the wrist and shoulder 
conditions claimed, there is no finding of a disability 
affecting those regions referenced in the veteran's SMRs.  
Also, the post-service evidence is absent for any signs of 
arthritis, or other condition attributed to wrist and/or 
shoulder impairment, within one-year of separation of service 
-- hence, neither disability may be presumed to have been 
incurred in service on the basis of a condition of a chronic 
nature which has manifested to at least a compensable degree 
one-year after service.  See  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

The medical opinion of record that addresses the claimed 
wrist and shoulder disabilities, in regard to whether the 
conditions at issue were in fact directly incurred in service 
(as opposed to solely due to in-service aggravation), is the 
December 2005 VA examination report.  The examiner indicated 
at first his detailed review of the veteran's history (as 
previously summarized), and further that on objective 
examination of the upper extremities, both the wrists and 
shoulders were normal outwardly in appearance.  Range of 
motion in the shoulders bilaterally was normal, and in the 
wrists was anatomically normal with slight restriction as 
reported.  The diagnosis, as noted, was of arthralgia of the 
wrists, and a history of tendonitis and rotator symptoms.  
Relevant to etiology, however, he concluded that the recent 
symptoms of the wrists and shoulders were due to compensatory 
use of these joints to overcome restrictions of his 
congenital bilateral forearm disorder --and thus, the 
wrist/shoulder pathology was considered a natural progression 
rather than specific injury related.  And with respect to the 
documented right elbow injuries that did occur in service in 
October 1979, and again in September 1982, the examiner 
clarified that these appeared to have been soft tissue 
injuries that were amenable to treatment at the time, and did 
not produce any specific residual complaints.  While this 
opinion is clearly responsive to a theory of entitlement to 
service connection on the basis of in-service aggravation 
(and might be dispositive were the presumption of soundness 
inapplicable here), it likewise rules out direct incurrence 
of the disability claimed.  The examiner has indicated that 
neither the documented right elbow injury, nor any other 
event in service, is identifiable as    the direct cause of 
subsequent disability, but rather, that current upper 
extremity problems are attributable to other causes.  

Taking into consideration that this medical opinion is 
objectively grounded in a review of the veteran's claims file 
and more contemporaneous examination findings (see Prejean, 
13 Vet. App. at 448-9), and also that the evaluating VA 
physician has had the opportunity to further review several 
of the other relevant opinions provided thus far, and has 
expressed his particular conclusion in relatively definitive 
terms,   it should be deemed to have a significant probative 
value, and to generally provide for the absence of the 
presence of a direct causal relationship to service          
(causal nexus).  

The matter of a direct medical relationship to service aside, 
there is nonetheless some additional evidence suggesting that 
the development of bilateral wrist or shoulder disabilities 
is associated with his previously noted congenital condition, 
of fusion of the radius and ulna.  So even while the 
presumption of soundness is found to apply, and service 
connection due to incurrence in service is the primary legal 
theory having been applied, the Board will furthermore 
consider as one additional source of entitlement that of 
potential aggravation of his pre-existing forearm condition, 
for complete consideration of the merits of his claim.  On 
review of evidence concerning that determination, however, 
the analysis that results is substantially similar to that 
previously noted in regard to the veteran's claimed bilateral 
elbow disability -- the relevant evidence both for and 
against the claims, when compared to one another and 
considered according to its relative degree of probative 
weight, is balanced against these claims.  See Schafrath,                            
1 Vet. App. at 595; Waddell, 5 Vet. App. at 456.  The report 
of the December 2005 examination, for the same reasons, 
provides an in-depth and thorough explanation, with a 
justification based in the factual record, to present the 
most persuasive overall conclusion on whether there was in 
fact aggravation by superimposed injury or disease resulting 
in the specific conditions claimed -- in the case of the 
remaining claims under review, for bilateral wrist and 
shoulder disabilities.          See 38 C.F.R. §§ 3.303(c), 
4.9.  Hence, the veteran's claimed current wrist and shoulder 
conditions were not incurred in service, or for that matter 
subject to substantial aggravation therein, and thus cannot 
be service-connected.        
Conclusion

The Board has also considered the veteran's allegations 
concerning the development of the claimed disabilities of the 
upper extremities, to the effect that these current 
manifestations are the result of injury and other events 
during military service.  But since the veteran is a layman, 
he does not have the necessary medical background 
and expertise to give a probative opinion on the cause of the 
medical conditions at issue.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Accordingly, the claims for service 
connection for disabilities of the bilateral wrists, 
shoulders and elbows must each be denied.  Because the 
preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. 5107(b);                 38 C.F.R. § 3.102.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a bilateral wrist 
disability is denied.

The claim for service connection for a bilateral shoulder 
disability is denied.

The claim for service connection for a bilateral elbow 
disability is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


